[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM RE: DEFENDANT'S MOTION FOR PROTECTION FROM FORECLOSURE
On March 24, 1998, Stephen Eyre filed the present application for protection from foreclosure with an accompanying affidavit pursuant to General Statutes §§ 49-31d through49-31j. Mr. Eyre's affidavit states that he complies with the statutory requirements of § 49-31f. On April 30, 1998, Federal National Mortgage Association ("Federal National") filed an objection.
The critical issue is whether Mr. Eyre was an unemployed person within the meaning of § 49-31d et seq. According to Mr. Eyre's affidavit, he has been employed since January 20, 1998. On March 3, 1998, Federal National commenced the present CT Page 9231 foreclosure action against Mr. Eyre.
It is undisputed that Mr. Eyre defaulted on his mortgage payments because he was unemployed. It appears that the spirit of § 49-31d et seq. is to provide protection from foreclosure to persons who were unable to make timely payments due to unemployment. Not with standing, "the legislature's intent is derived not in what it meant to say, but in what it did say. . . ." Lynn v. Haybuster Mfg., Inc., 226 Conn. 282, 290,627 A.2d 1288 (1993). A plain reading of §§ 49-31f1 and 49-31d2
demonstrates that an applicant must be employed (or underemployed) at the time the foreclosure action is brought.
Accordingly, and regrettably, Mr. Eyre's application for protection from foreclosure is denied.
By the court,
GILL, J.